DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 07/02/2021.	
3.	Claims 13-16, 23-24, 26-44 are pending. Claims 23-24, 26-44 are under examination on the merits. Claim 23 is amended. Claims 1, 3-4, 6-16, 19, 21-22 are cancelled.  Claims 35-44 are newly added. Claims 2, 5, 17-18, 20, 25  are previously cancelled. Claims 13-16 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
Authorization for this examiner’s amendment is given in a telephone interview with   
Brett S. Sylvester on 07/26/2021 to amend claims 13, and 16. Claims 13-16 are rejoined. All the claims renumbered accordingly. 
Claims 23, 24, 26-44 are allowable. Claims 13-16 are previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions Group I (claims 1-12, 17-20) , Group II (claims 13-15), and Group III (claim 16) as set forth in the Office action mailed on 12/13/2019, is hereby withdrawn and claims 13-16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The application has been amended as follows:
5.1	 Claim 13 (Page 1/7, marked as Page 2, claims dated 07/02/20121) has been replaced by –
	13.	A composition reservoir, comprising: 
a storage container; and
the composition according to claim 23 contained in the storage container,
wherein a region of the storage container in contact with the composition is formed of a material containing nonmetal as a main component.–

5.2	 Claim 16 (Pages 1-2/7, marked as Pages 2-3, claims dated 07/02/20121) has been replaced by –
16.	A method for producing the composition according to claim 23, comprising:
a raw material purification step of purifying any one or more selected from a solvent and a raw material component including an anthraquinone compound;
a hydrogen peroxide synthesis step of reducing the anthraquinone compound in the presence of a catalyst to synthesize an anthrahydroquinone compound and oxidizing the anthrahydroquinone compound to synthesize hydrogen peroxide;
a hydrogen peroxide separation step of extracting the obtained hydrogen peroxide to take out the hydrogen peroxide from a reaction system; and
a hydrogen peroxide composition purification step of further purifying a hydrogen peroxide composition containing the hydrogen peroxide separated from the reaction system.–
Allowable Subject Matter
6.	Claims 13-16, 23, 24, 26-44 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known by the Examiner is Carlier et al. (WO 2015/049327 A1, hereinafter “Carlier”).  
Carlier teaches the process of for manufacturing a purified aqueous hydrogen peroxide solution, comprises the following steps: a) hydrogenation, in the presence of a catalyst, of a working solution comprising  at least one organic solvent and at least one alkylanthraquinone to obtain the corresponding alkylanthra hydroquinone, b) separation of the hydrogenated working solution comprising the alkylanthra hydroquinone from the catalyst, c) oxidation of the recovered hydrogenated working solution from step b) to form hydrogen peroxide, d) separation, from the working solution, of said hydrogen peroxide during and/or subsequently to said oxidation step, preferably with an aqueous medium, and e) recycling of the recovered working solution to step a) and the crude aqueous hydrogen peroxide solution separated in step d) is subjected to the washing operation. Carlier does not expressly teach an inorganic phosphoric acid; a Fe component, wherein the content of the Fe component is 5 x 10-2 to 102 in terms of mass ratio with respect to the content of the phosphoric acid, and further the content of the phosphoric acid is 0.01 ppb by mass to 1000 ppb by mass with respect to the total mass of the composition. Therefore the instant claims are distinguished over the prior art.   

Prior art of record, taken alone or in combination, do not teach or fairly suggest the claimed composition, comprising: hydrogen peroxide; an inorganic phosphoric acid; a Fe component, and an anthraquinone compound, wherein the content of the Fe component is 5 x 10-2 to 102 in terms of mass ratio with respect to the content of the phosphoric acid, and a composition, comprising: hydrogen peroxide; a phosphoric acid which is inorganic acid;
-2 to 102 in terms of mass ratio with respect to the content of the phosphoric acid, and the content of the phosphoric acid is 0.01 ppb by mass to 1000 ppb by mass with respect to the total mass of the composition.

The embodiment provides a composition including hydrogen peroxide, which can be used for semiconductor device manufacturing and which exhibits an excellent storage stability and has a reduced effect of defects on a semiconductor substrate. Further, the embodiment
provide a method for producing the composition including hydrogen peroxide, and a composition reservoir for storing the composition. Accordingly, the presently claimed invention as defined by claims 13-16, 23, 24, 26-44 is patentable with respect to prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
07/26/2021